UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 470 Park Avenue South New York, NY 10016 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) COMMON STOCKS - 69.09% Shares Value Administrative and Support Services - 2.04% CreditRiskMonitor.com, Inc. $ Ctrip.com International Limited - ADR*^ Interval Leisure Group, Inc. PayPal Holdings, Inc.* Broadcasting (except Internet) - 1.14% CBS Corporation - Class B The E.W. Scripps Company - Class A Cable Distributor - 6.71% Liberty Broadband Corporation - Series A* Liberty Broadband Corporation - Series C* Liberty Global plc - Series C* Liberty Global plc LiLAC - Series C* Credit Intermediation and Related Activities - 0.60% LendingTree, Inc.*^ Data Processing, Hosting and Related Services - 0.27% CoStar Group, Inc.*^ Data Processor - 3.53% MasterCard, Inc. - Class A Verisk Analytics, Inc. - Class A* Visa, Inc. - Class A Defense - 2.56% CACI International, Inc. - Class A* ManTech International Corporation - Class A E-Commerce - 6.50% eBay, Inc.* Liberty Interactive Corporation - Class A* Gaming - 0.57% Melco International Development Limited Global Exchanges - 0.09% JSE Limited Holding Company - 1.97% Icahn Enterprises LP Media - 15.51% Liberty Media Corporation - Class A* Liberty Media Corporation - Class C* Liberty Ventures - Series A* Starz - Class A* Viacom Inc. - Class B Motion Picture and Sound Recording Industries - 1.55% DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.32% AutoNation, Inc.* Non-Store Retailers - 0.94% Copart, Inc.* Overstock.com, Inc.* Other Information Services - 6.97% Google Inc. - Class A* Google Inc. - Class C* Yahoo! Inc.* Performing Arts, Spectator Sports, and Related Industries - 4.08% Live Nation Entertainment, Inc.* The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 0.01% Monster Worldwide, Inc.* Publishing Industries (except Internet) - 0.11% Journal Media Group Inc. Rental and Leasing Services - 0.18% Comdisco Holding Company, Inc.^ Satellite Telecommunications - 12.67% DISH Network Corp. - Class A* EchoStar Corporation - Class A* Loral Space & Communications Inc.* ViaSat, Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.75% MarketAxess Holdings, Inc. OTC Markets Group Inc. - Class A Telecommunications - 0.02% ICTC Group Inc.* SoftBank Group Corp. TOTAL COMMON STOCKS (cost $47,087,984) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% Adelphia Communications Corp. Preferred*+ $ - TOTAL ESCROW NOTES (cost $0) - PURCHASED PUT OPTIONS - 0.22% Contractsd Funds, Trusts, and Other Financial Vehicles - 0.22% SPDR S&P rust* Expiration Date: October 2015, Exercise Price: $185.00 TOTAL PURCHASED PUT OPTIONS (cost $340,889) RIGHTS - 0.09% Shares Rental and Leasing Services - 0.09% Comdisco Holding Company, Inc.*^# TOTAL RIGHTS (cost $21,920) Principal SHORT-TERM INVESTMENTS - 10.02% Amount Commerical Paper - 4.94% U.S. Bank N.A., 0.02%, 10/01/15 $ Money Market Funds - 5.08% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $12,831,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.12% Money Market Funds - 2.12% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $2,716,138) TOTAL INVESTMENTS - 81.54% (cost $62,997,931)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $2,610,539 at September 30, 2015. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of September 30, 2015. d - 100 shares per contract. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) COMMON STOCKS - 91.03% Shares Value Chemical Manufacturing - 8.79% Agenus, Inc.* $ Ampliphi Biosciences Corp.* 20 79 Celgene Corporation* Gilead Sciences, Inc. Immune Pharmaceuticals Inc.* 17 20 Lonza Group AG* MMRGlobal Inc.* Pharmaceutical and Biotechnology - 75.15% AbbVie Inc. Alkermes plc* Arena Pharmaceuticals, Inc.*^ AstraZeneca plc - ADR Biogen Inc.* Bristol-Myers Squibb Company Celldex Therapeutics Inc.*^ Eli Lilly & Company GlaxoSmithKline plc - ADR Isis Pharmaceuticals, Inc.*^ Johnson & Johnson Merck & Co., Inc. Merrimack Pharmaceuticals, Inc.*^ Novartis AG - ADR Oncothyreon, Inc.* Osiris Therapeutics, Inc.*^ Pfizer, Inc. Progenics Pharmaceuticals, Inc.* Roche Holding AG Limited - ADR Sanofi - ADR Shire plc - ADR^ Synta Pharmaceuticals Corp.*^ Vical Inc.*^ Professional, Scientific, and Technical Services - 7.09% Affymetrix, Inc.*^ Albany Molecular Research, Inc.*^ Codexis, Inc.* Onconova Therapeutics, Inc.*^ Pacific Biosciences of California Inc.*^ TOTAL COMMON STOCKS (cost $17,687,552) RIGHTS - 0.04% Funds, Trusts, and Other Financial Vehicles - 0.03% Ligand Pharmaceuticals Inc.* Ligand Pharmaceuticals Inc.* Ligand Pharmaceuticals Inc.* Ligand Pharmaceuticals Inc.* Pharmaceutical and Biotechnology - 0.01% Sanofi* TOTAL RIGHTS (cost $0) Principal SHORT-TERM INVESTMENTS - 8.96% Amount Commerical Paper - 4.88% U.S. Bank N.A., 0.02%, 10/01/15 $ Money Market Funds - 4.08% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $2,477,138) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 10.83% Money Market Funds - 10.83% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $2,992,484) TOTAL INVESTMENTS - 110.86% (cost $23,157,174)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $2,920,493 at September 30, 2015. b - The rate quoted is the annualized seven-day yield as of September 30, 2015. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) COMMON STOCKS - 69.92% Shares Value Asset Management - 8.93% Brookfield Asset Management Inc. - Class A $ JZ Capital Partners Limited Onex Corporation Partners Value Investments Inc.* Cable Distributor - 2.37% Altice N.V. - Class A* Liberty Broadband Corporation - Series A* Liberty Broadband Corporation - Series C* Numericable Group SA* Chemical Manufacturing - 0.84% Platform Specialty Products Corporation* Construction of Buildings - 0.44% Lennar Corporation - Class A TRI Pointe Group, Inc.* Crop Production - 0.23% Cresud S.A.C.I.F.y A. - ADR* Electronics and Appliance Stores - 0.19% Sears Hometown and Outlet Stores Inc.* Gaming - 0.70% Wynn Resorts Limited General Merchandise Stores - 1.47% Sears Canada Inc.*^ Sears Holdings Corporation*^ Global Exchanges - 0.35% BM&FBOVESPA SA Holding Company - 17.76% Bollore SA Clarke Inc. Dundee Corporation - Class A* HRG Group, Inc.* Icahn Enterprises LP Investor AB - B Shares Insurance Carriers and Related Activities - 0.24% Fairfax Financial Holdings Limited 40 Lessors of Nonresidential Buildings (except Miniwarehouses) - 6.08% The Howard Hughes Corporation* Media - 8.08% Liberty Media Corporation - Class A* Liberty Media Corporation - Class C* Liberty Ventures - Series A* Starz - Class A* Mining (except Oil and Gas) - 1.09% Franco-Nevada Corporation NovaCopper Inc.* NovaGold Resources Inc.*^ Sandstorm Gold Limited*^ Silver Wheaton Corporation Motion Picture and Sound Recording Industries - 0.19% DreamWorks Animation SKG, Inc. - Class A*^ Oil and Gas - 5.33% Texas Pacific Land Trust Oil and Gas Extraction - 6.77% Continental Resources, Inc.* Paramount Resources Limited - Class A* Siem Industries Inc. Tourmaline Oil Corp.* Other Information Services - 0.01% Internet Initiative Japan Inc. - ADR Pipeline Transportation - 0.10% Rubis SCA Publishing Industries (except Internet) - 0.04% Promotora de Informaciones S.A. - ADR* Promotora de Informaciones S.A. - Class A* Real Estate - 3.96% Brookfield Property Partners LP Dream Unlimited Corp. - Class A* Restaurants - 0.48% Restaurant Brands International LP 18 Restaurant Brands International, Inc.^ Satellite Telecommunications - 2.60% DISH Network Corp. - Class A* EchoStar Corporation - Class A* Telecommunications - 0.40% Cable & Wireless Communications plc SoftBank Group Corp. Transportation - 0.86% Clarkson plc Transportation Equipment Manufacturing - 0.41% HEICO Corporation - Class A TOTAL COMMON STOCKS (cost $5,699,406) Principal CORPORATE BONDS - 0.53% Amount General Merchandise Stores - 0.53% Sears Holdings Corporation, 8.000%, 12/15/2019 $ TOTAL CORPORATE BONDS (cost $39,500) MUTUAL FUNDS - 0.65% Shares Funds, Trusts, and Other Financial Vehicles - 0.65% Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $67,775) PURCHASED PUT OPTIONS - 0.26% Contractsd Funds, Trusts, and Other Financial Vehicles - 0.26% ProShares Ultra VIX Short-Term Futures ETF* Expiration Date: January 2017, Exercise Price: $20.00 2 Expiration Date: January 2017, Exercise Price: $25.00 4 SPDR S&P 500 ETF* Expiration Date: October 2015, Exercise Price: $185.00 67 TOTAL PURCHASED PUT OPTIONS (cost $23,594) WARRANTS - 0.32% Shares General Merchandise Stores - 0.32% Sears Holdings Corporation*^ TOTAL WARRANTS (cost $19,439) Principal SHORT-TERM INVESTMENTS - 9.28% Amount Commercial Paper - 5.04% U.S. Bank N.A., 0.02%, 10/01/15 $ Money Market Funds - 4.24% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $700,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.87% Money Market Funds - 2.87% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $216,751) TOTAL INVESTMENTS - 83.83% (cost $6,766,465)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $201,815 at September 30, 2015. b - The rate quoted is the annualized seven-day yield as of September 30, 2015. d - 100 shares per contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized depreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) COMMON STOCKS - 87.02% Shares Value Apparel Manufacturing - 0.21% L Brands, Inc. $ Asset Management - 6.59% Brookfield Asset Management Inc. - Class A Onex Corporation Partners Value Investments Inc.* RIT Capital Partners plc Beverage and Tobacco Product Manufacturing - 0.15% Brown-Forman Corporation - Class A^ Crimson Wine Group Limited* Broadcasting (except Internet) - 0.69% CBS Corporation - Class B Cable Distributor - 2.45% Liberty Broadband Corporation - Series A* Liberty Broadband Corporation - Series C* Chemical Manufacturing - 0.16% Platform Specialty Products Corporation* Construction of Buildings - 0.07% TRI Pointe Group, Inc.* Credit Intermediation and Related Activities - 0.00% Emergent Capital, Inc.*^ E-Commerce - 2.73% Liberty Interactive Corporation - Class A* Liberty TripAdvisor Holdings Inc. - Series A* Electrical Equipment, Appliance, and Component Manufacturing - 0.00% Danaher Corporation Electronics and Appliance Stores - 0.07% Sears Hometown and Outlet Stores Inc.*^ Gaming - 1.15% Las Vegas Sands Corp. MGM Resorts International* Wynn Resorts Limited General Merchandise Stores - 1.15% Sears Canada Inc.*^ Sears Holdings Corporation*^ Global Exchanges - 0.15% JSE Limited Holding Company - 8.03% Bollore SA Dundee Corporation - Class A*^ Icahn Enterprises LP Leucadia National Corporation Insurance Carriers and Related Activities - 1.81% Markel Corporation* Lessors of Nonresidential Buildings (except Miniwarehouses) - 11.29% The Howard Hughes Corporation* Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 0.76% Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.05% Colfax Corporation*^ Manufactured Brands - 3.29% Jarden Corporation* Media - 9.98% Discovery Communications, Inc. - Class A*^ Discovery Communications, Inc. - Class C* Liberty Media Corporation - Class A* Liberty Media Corporation - Class C* Liberty Ventures - Series A* Scripps Networks Interactive - Class A Starz - Class A* Viacom Inc. - Class B^ Mining (except Oil and Gas) - 1.38% Franco-Nevada Corporation Motion Picture and Sound Recording Industries - 2.19% DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 4.55% AutoNation, Inc.* Non-Store Retailers - 0.15% Lands' End, Inc.*^ Oil and Gas - 9.24% Texas Pacific Land Trustc Oil and Gas Extraction - 1.60% Canadian Natural Resources Limited Continental Resources, Inc.* Siem Industries Inc. Tourmaline Oil Corp.* Oil Refining - 0.04% Par Petroleum Corporation* Other Exchanges - 4.37% CBOE Holdings Inc.^ Urbana Corporation - Class A Performing Arts, Spectator Sports, and Related Industries - 3.40% Live Nation Entertainment, Inc.* Real Estate - 1.79% Brookfield Property Partners LP^ Dream Unlimited Corp. - Class A*^ Forest City Enterprises, Inc. - Class A* Restaurants - 2.04% The Wendy's Company Satellite Telecommunications - 5.24% DISH Network Corp. - Class A* EchoStar Corporation - Class A* Support Activities for Transportation - 0.01% HNA Infrastructure Company Limited Transportation Equipment Manufacturing - 0.00% HEICO Corporation - Class A Utilities - 0.24% Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $562,115,314) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% Adelphia Communications Corp.*+ $ – TOTAL ESCROW NOTES (cost $0) – PURCHASED PUT OPTIONS - 0.23% Contractsd Funds, Trusts, and Other Financial Vehicles - 0.23% ProShares Ultra VIX Short-Term Futures ETF* Expiration Date: January 2017, Exercise Price: $20.00 18 Expiration Date: January 2017, Exercise Price: $25.00 18 SPDR S&P 500 ETF* Expiration Date: October 2015, Exercise Price: $185.00 TOTAL PURCHASED PUT OPTIONS (cost $2,519,337) WARRANTS - 0.18% Shares General Merchandise Stores - 0.18% Sears Holdings Corporation*^ TOTAL WARRANTS (cost $1,567,656) Principal SHORT-TERM INVESTMENTS - 10.06% Amount Commerical Paper - 4.96% U.S. Bank N.A., 0.02%, 10/01/15 $ Money Market Funds - 5.10% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $90,721,817) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 4.75% Money Market Funds - 4.75% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $42,789,466) TOTAL INVESTMENTS - 102.24% (cost $699,713,590)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $40,499,379 at September 30, 2015. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. c - Affiliate issuer. d - 100 shares per contract. b - The rate quoted is the annualized seven-day yield as of September 30, 2015. REIT - Real Estate Investment Trust. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) COMMON STOCKS - 80.32% Shares Value Asset Management - 7.08% GAMCO Investors, Inc. - Class A $ JZ Capital Partners Limited Onex Corporation Partners Value Investments Inc.* RIT Capital Partners plc Sprott, Inc. Chemical Manufacturing - 2.43% Inter Parfums, Inc. Platform Specialty Products Corporation* Construction of Buildings - 2.19% Green Brick Partners, Inc.* TRI Pointe Group, Inc.* Credit Intermediation and Related Activities - 1.56% Emergent Capital, Inc.*^ Electronics and Appliance Stores - 1.17% Sears Hometown and Outlet Stores Inc.*^ Forestry and Logging - 0.01% Keweenaw Land Association Limited* Gaming - 1.62% Tropicana Entertainment Inc.* General Merchandise Stores - 1.97% Sears Canada Inc.*^ Sears Holdings Corporation*^ Holding Company - 10.94% Dundee Corporation - Class A* Icahn Enterprises LP Insurance Carriers and Related Activities - 1.16% AmTrust Financial Services, Inc.^ Greenlight Capital Re, Limited - Class A* Lessors of Nonresidential Buildings (except Miniwarehouses) - 7.14% The Howard Hughes Corporation* Machinery Manufacturing - 0.40% Colfax Corporation*^ Manufactured Brands - 8.53% Jarden Corporation* Movado Group, Inc.^ Media - 1.36% Liberty Ventures - Series A* Starz - Class A* Merchant Wholesalers, Durable Goods - 0.31% Dorman Products, Inc.*^ Mining (except Oil and Gas) - 0.06% McEwen Mining Inc.^ Motion Picture and Sound Recording Industries - 2.96% DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.60% Penske Automotive Group, Inc. Oil and Gas - 10.68% Texas Pacific Land Trust Oil and Gas Extraction - 0.00% Biloxi Marsh Lands Corporation Oil Refining - 1.21% Par Petroleum Corporation* Other Exchanges - 0.40% Urbana Corporation - Class A Performing Arts, Spectator Sports, and Related Industries - 3.14% Live Nation Entertainment, Inc.* Petroleum and Coal Products Manufacturing - 1.16% CVR Energy, Inc. Pipeline Transportation - 1.31% Rubis SCA Publishing Industries (except Internet) - 0.14% Promotora de Informaciones S.A. -ADR* Value Line, Inc. Real Estate - 4.59% Dream Unlimited Corp. - Class A* Rental and Leasing Services - 0.01% Comdisco Holding Company, Inc.^ Restaurants - 4.36% The Wendy's Company Satellite Telecommunications - 0.21% Loral Space & Communications Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.00% BHF Kleinwort Benson Group SA* Telecommunications - 0.04% CIBL, Inc.* 18 ICTC Group Inc.* LICT Corporation* 16 Transportation Equipment Manufacturing - 1.58% American Railcar Industries, Inc.^ Federal-Mogul Holdings Corporation* TOTAL COMMON STOCKS (cost $239,615,787) PURCHASED PUT OPTIONS - 0.16% Contractsd Funds, Trusts, and Other Financial Vehicles - 0.16% SPDR S&P 500 ETF* Expiration Date: October 2015, Exercise Price: $185.00 TOTAL PURCHASED PUT OPTIONS (cost $513,553) RIGHTS - 0.14% Shares Rental and Leasing Services - 0.14% Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $1,088,543) WARRANTS - 0.07% General Merchandise Stores - 0.07% Sears Holdings Corporation*^ TOTAL WARRANTS (cost $97,552) Principal SHORT-TERM INVESTMENTS - 9.59% Amount Commercial Paper - 4.97% U.S. Bank N.A., 0.02%, 10/01/2015 $ Money Market Funds - 4.62% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $24,599,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 8.70% Money Market Funds - 8.70% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $22,312,200) TOTAL INVESTMENTS - 98.98% (cost $288,226,635)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $21,274,486 at September 30, 2015. d - 100 shares per contract. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of September 30, 2015. ADR - American Depository Receipt. ETF - Exchange Traded Fund. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized depreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) COMMON STOCKS - 71.09% Shares Value Administrative and Support Services - 0.01% Markit Limited* $ Asset Management - 12.27% Brookfield Asset Management Inc. - Class A Federated Investors, Inc. - Class B JZ Capital Partners Limited Oaktree Capital Group LLC^ Onex Corporation Partners Value Investments Inc.* Pershing Square Holdings Limited* Senvest Capital Inc.* Sprott, Inc. Beverage and Tobacco Product Manufacturing - 0.10% Crimson Wine Group Limited* Chemical Manufacturing - 0.03% Cadus Corporation* Credit Intermediation and Related Activities - 3.17% BBCN Bancorp, Inc. 10 Emergent Capital, Inc.* Data Processor - 5.48% MasterCard, Inc. - Class A Visa, Inc. - Class A Gaming - 2.85% Tropicana Entertainment Inc.* General Merchandise Stores - 0.05% Sears Holdings Corporation*^ Global Exchanges - 2.16% JSE Limited London Stock Exchange Group plc Holding Company - 11.37% Bollore SA Clarke Inc. Dundee Corporation - Class A* Icahn Enterprises LP Leucadia National Corporation Insurance Carriers and Related Activities - 1.33% Fairfax Financial Holdings Limited 60 Markel Corporation* Lessors of Nonresidential Buildings (except Miniwarehouses) - 6.59% The Howard Hughes Corporation* Merchant Wholesalers, Durable Goods - 0.04% A-Mark Precious Metals, Inc. Mining (except Oil and Gas) - 0.01% Sandstorm Gold Limited*^ Oil and Gas - 9.50% Texas Pacific Land Trust Other Exchanges - 7.12% CBOE Holdings Inc. NZX Limited Urbana Corporation - Class A Real Estate - 3.22% Dream Unlimited Corp. - Class A* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.49% CME Group, Inc. IntercontinentalExchange Group, Inc. Ladenburg Thalmann Financial Services Inc.*^ OTC Markets Group Inc. - Class A Transportation - 0.01% Clarkson plc U.S. Equity Exchanges - 0.29% The NASDAQ OMX Group, Inc. TOTAL COMMON STOCKS (cost $26,864,826) Principal CORPORATE BONDS - 0.01% Amount Value General Merchandise Stores - 0.01% Sears Holdings Corporation, 8.000%, 12/15/2019 $ TOTAL CORPORATE BONDS (cost $5,500) PURCHASED PUT OPTIONS - 0.25% Contractsd Funds, Trusts, and Other Financial Vehicles - 0.25% ProShares Ultra VIX Short-Term Futures ETF* Expiration Date: January 2017, Exercise Price: $20.00 6 Expiration Date: January 2017, Exercise Price: $25.00 6 SPDR S&P 500 ETF* Expiration Date: October 2015, Exercise Price: $185.00 TOTAL PURCHASED PUT OPTIONS (cost $137,385) RIGHTS - 0.00% Shares Asset Management - 0.00% W.P. Stewart & Co., Limited*+ - TOTAL RIGHTS - (cost $0) WARRANTS - 0.01% Shares General Merchandise Stores - 0.01% Sears Holdings Corporation*^ TOTAL WARRANTS (cost $3,070) Principal SHORT-TERM INVESTMENTS - 9.10% Amount Commerical Paper - 4.97% U.S. Bank N.A., 0.02%, 10/01/15 $ Money Market Funds - 4.13% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $4,045,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.31% Money Market Funds - 2.31% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $1,025,945) TOTAL INVESTMENTS - 82.77% (cost $32,081,726)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $958,689 at September 30, 2015. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. d - 100 shares per contract. b - The rate quoted is the annualized seven-day yield as of September 30, 2015. ETF - Exchange Traded Fund. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) Principal CORPORATE BONDS - 59.58% Amount Value Beverage and Tobacco Product Manufacturing - 2.13% The Coca-Cola Company, 1.500%, 11/15/2015 $ $ Dr. Pepper Snapple Group, Inc., 2.900%, 01/15/2016 PepsiCo, Inc., 0.950%, 02/22/2017# Reynolds American, Inc., 1.050%, 10/30/2015 Broadcasting (except Internet) - 0.31% The Walt Disney Company, 0.450%, 12/01/2015 Computer and Electronic Product Manufacturing - 2.06% Apple, Inc., 1.050%, 05/05/2017# Intel Corp., 1.950%, 10/01/2016 Texas Instruments Inc., 2.375%, 05/16/2016 Consumer Staples - 0.63% The Procter & Gamble Company, 0.750%, 11/04/2016 Credit Intermediation and Related Activities - 10.18% American Express Centurion, 0.875%, 11/13/2015 Bank of America Corporation, 1.250%, 01/11/2016 Bank of Nova Scotia, 0.950%, 03/15/2016 Branch Banking & Trust Company, 1.450%, 10/03/2016 Capital One Bank (USA), NA, 1.200%, 02/13/2017 Caterpillar Financial Services Corporation, 2.650%, 04/01/2016 Citigroup Inc., 1.300%, 11/15/2016 Fifth Third Bank, 0.900%, 02/26/2016 General Electric Capital Corp., 1.000%, 12/11/2015 John Deere Capital Corporation, 1.050%, 12/15/2016 Key Bank NA, 1.100%, 11/25/2016 Manufacturers and Traders Trust Company, 1.400%, 07/25/2017# PNC Bank NA, 1.300%, 10/03/2016 Wells Fargo & Company, 1.250%, 07/20/2016 Diversified Financial Services - 1.58% The Goldman Sachs Group, Inc., 3.625%, 02/07/2016 JPMorgan Chase & Co., 1.100%, 10/15/2015 E-Commerce - 0.63% Amazon.com, Inc., 0.650%, 11/27/2015 Electrical Equipment, Appliance, and Component Manufacturing - 0.32% Whirlpool Corporation, 1.350%, 03/01/2017 Fabricated Metal Product Manufacturing - 0.64% Danaher Corporation, 2.300%, 06/23/2016 Food and Beverage Stores - 0.95% The Kroger Co., 1.200%, 10/17/2016 Food Manufacturing - 2.67% ConAgra Foods, Inc., 1.300%, 01/25/2016 General Mills, Inc., 0.875%, 01/29/2016 Kraft Heinz Food Co., 2.000%, 09/12/2016 Kellogg Company, 1.875%, 11/17/2016 William Wrigley Jr. Company, 1.400%, 10/21/2016, Aquired 10/28/2013 at $200,517■ Food Services and Drinking Places - 1.26% Starbucks Corporation, 0.875%, 12/05/2016 General Merchandise Stores - 1.34% Costco Wholesale Corporation, 0.650%, 12/07/2015 Wal-Mart Stores, Inc. 1.500%, 10/25/2015 0.600%, 04/11/2016 Health and Personal Care Stores - 0.63% CVS Health Corporation, 1.200%, 12/05/2016 Holding Company - 0.79% Berkshire Hathaway Finance Corp., 0.950%, 08/15/2016# Household and Personal Products - 1.11% Colgate-Palmolive Company 1.375%, 11/01/2015 1.300%, 01/15/2017# Insurance Carriers and Related Activities - 3.52% Aetna Inc., 1.750%, 05/15/2017# American International Group, Inc., 5.450%, 05/18/2017# UnitedHealth Group Inc. 0.850%, 10/15/2015 1.875%, 11/15/2016 Machinery Manufacturing - 1.70% Cameron International Corporation, 1.400%, 06/15/2017 Illinois Tool Works, Inc., 0.900%, 02/25/2017# Merchant Wholesalers, Nondurable Goods - 2.05% AmerisourceBergen Corporation, 1.150%, 05/15/2017 Express Scripts Holding Company, 3.125%, 05/15/2016 McKesson Corp., 0.950%, 12/04/2015 Miscellaneous Manufacturing - 4.43% 3M Co., 1.375%, 09/29/2016 Baxter International Inc., 0.950%, 06/01/2016 Becton Dickinson & Co. 1.450%, 05/15/2017 1.800%, 12/15/2017 CR Bard, Inc., 2.875%, 01/15/2016 Stryker Corporation, 2.000%, 09/30/2016 Motor Vehicle and Parts Dealers - 0.79% AutoZone, Inc., 1.300%, 01/13/2017 Oil and Gas Extraction - 0.95% Marathon Oil Corporation, 0.900%, 11/01/2015 Occidental Petroleum Corporation, 1.750%, 02/15/2017# Other Information Services - 0.71% Alphabet Inc., 2.125%, 05/19/2016 Petroleum and Coal Products Manufacturing - 3.48% Chevron Corporation, 0.889%, 06/24/2016 Exxon Mobil Corporation, 0.921%, 03/15/2017# Hess Corporation, 1.300%, 06/15/2017 Phillips 66, 2.950%, 05/01/2017 Pharmaceutical and Biotechnology - 5.14% Amgen Inc., 2.300%, 06/15/2016 GlaxoSmithKline Capital Inc., 0.700%, 03/18/2016 Johnson & Johnson, 0.700%, 11/28/2016# Life Technologies Corporation, 3.500%, 01/15/2016 Medtronic, Inc., 0.875%, 02/27/2017# Pfizer, Inc., 1.100%, 05/15/2017# Pharmaceuticals - 0.63% Mylan Inc., 1.800%, 06/24/2016 Publishing Industries (except Internet) - 0.31% Thomson Reuters Corporation, 0.875%, 05/23/2016 Satellite Telecommunications - 0.80% DIRECTV Holdings, LLC, 2.400%, 03/15/2017 Support Activities for Mining - 0.80% Schlumberger Investment SA, 1.950%, 09/14/2016, Acquired 01/10/2014 at $252,417■ Support Activities for Transportation - 0.96% GATX Corporation, 3.500%, 07/15/2016 Telecommunications - 1.26% Verizon Communications Inc., 0.700%, 11/02/2015 Vodafone Group plc, 1.625%, 03/20/2017 Transportation Equipment Manufacturing - 1.70% Lockheed Martin Corp., 2.125%, 09/15/2016 VW Credit, Inc., 1.875%, 10/13/2016 Utilities - 1.90% Duke Energy Corporation, 2.150%, 11/15/2016 Xcel Energy, Inc., 0.750%, 05/09/2016 Waste Management and Remediation Services - 1.22% Waste Management, Inc., 2.600%, 09/01/2016 TOTAL CORPORATE BONDS (cost $18,935,282) U.S. GOVERNMENT AGENCY ISSUES - 3.86%1 U.S. Government Agency Issues - 3.86% Federal Farm Credit Bank, 0.375%, 10/07/2015# Federal Home Loan Banks 1.875%, 12/11/2015# 1.000%, 03/11/2016# Federal Home Loan Mortgage Corporation, 0.500%, 05/13/2016# Federal National Mortgage Association, 1.875%, 10/15/2015# TOTAL U.S. GOVERNMENT AGENCY ISSUES (cost $1,226,053) U.S. TREASURY OBLIGATIONS - 8.21% U.S. Treasury Notes - 8.21% 0.250%, 04/15/2016# 0.625%, 07/15/2016# 0.625%, 10/15/2016# 0.625%, 02/15/2017# 0.750%, 06/30/2017 0.875%, 08/15/2017# TOTAL U.S. TREASURY OBLIGATIONS (cost $2,596,589) EXCHANGE TRADED FUNDS - 22.88% Shares Funds, Trusts, and Other Financial Vehicles - 22.88% iShares 1-3 Year Credit Bond ETF PIMCO Enhanced Short Maturity ETF SPDR Barclays Short Term Corporate Bond ETF# Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (cost $7,303,061) PURCHASED PUT OPTIONS - 0.15% Contractsd Credit Intermediation and Related Activities - 0.08% iPath S&P hort-Term Futures ETN* Expiration Date: January 2016, Exercise Price: $15.00 12 Expiration Date: January 2016, Exercise Price: $20.00 71 Expiration Date: January 2016, Exercise Price: $25.00 30 Funds, Trusts, and Other Financial Vehicles - 0.07% ProShares Ultra VIX Short-Term Futures ETF* Expiration Date: January 2016, Exercise Price: $10.00 6 Expiration Date: January 2016, Exercise Price: $15.00 29 TOTAL PURCHASED PUT OPTIONS (cost $67,982) Principal SHORT-TERM INVESTMENTS - 6.73% Amount Commercial Paper - 3.94% U.S. Bank N.A., 0.02% 10/01/2015 $ Money Market Funds - 2.79% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%#b TOTAL SHORT-TERM INVESTMENTS (cost $2,137,510) TOTAL INVESTMENTS - 101.41% (cost $32,266,477)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. # - All or a portion of the securities have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 1.43%. 1 - The obligations of certain U.S. Government-sponsored entities are neither issued nor guaranteed by the United States Treasury. b - The rate quoted is the annualized seven-day yield as of September 30, 2015. d - 100 shares per contract. ETF - Exchange Traded Fund. ETN - Exchange Traded Note. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized depreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Options Written - September 30, 2015 (Unaudited) PUT OPTIONS WRITTEN Contractsd Value Accommodation Marriott International Inc. - Class A Expiration: January 2016, Exercise Price: $55.00 4 $ Expiration: January 2017, Exercise Price: $50.00 4 Expiration: January 2017, Exercise Price: $55.00 9 Starwood Hotels & Resorts Worldwide, Inc. Expiration: January 2016, Exercise Price: $54.90 10 Expiration: January 2016, Exercise Price: $57.40 1 Expiration: January 2016, Exercise Price: $59.90 5 Expiration: January 2017, Exercise Price: $54.35 12 Administrative and Support Services Accenture plc - Class A Expiration: January 2017, Exercise Price: $60.00 2 Expiration: January 2017, Exercise Price: $65.00 4 The Priceline Group Inc. Expiration: January 2017, Exercise Price: $860.00 1 Apparel Manufacturing L Brands, Inc. Expiration: January 2017, Exercise Price: $53.00 8 Asset Management Franklin Resources, Inc. Expiration: January 2016, Exercise Price: $39.50 42 Beverage and Tobacco Product Manufacturing The Coca-Cola Company Expiration: January 2016, Exercise Price: $35.00 4 Expiration: January 2017, Exercise Price: $35.00 17 Molson Coors Brewing Company - Class B Expiration: January 2016, Exercise Price: $55.00 9 Expiration: January 2017, Exercise Price: $55.00 7 Expiration: January 2017, Exercise Price: $60.00 2 PepsiCo, Inc. Expiration: January 2017, Exercise Price: $80.00 3 Broadcasting (except Internet) CBS Corporation - Class B Expiration: January 2016, Exercise Price: $40.00 36 Twenty-First Century Fox, Inc. - Class A Expiration: January 2017, Exercise Price: $25.00 16 Building Material and Garden Equipment and Supplies Dealers Fastenal Company Expiration: January 2016, Exercise Price: $33.00 20 Expiration: January 2016, Exercise Price: $35.00 3 Expiration: January 2017, Exercise Price: $30.00 4 Expiration: January 2017, Exercise Price: $33.00 16 Chemical Manufacturing Celgene Corporation Expiration: January 2017, Exercise Price: $70.00 3 CF Industries Holdings, Inc. Expiration: January 2017, Exercise Price: $39.00 10 Expiration: January 2017, Exercise Price: $40.00 5 The Dow Chemical Company Expiration: January 2016, Exercise Price: $33.00 6 Expiration: January 2016, Exercise Price: $35.00 8 Expiration: January 2016, Exercise Price: $37.00 35 Expiration: January 2016, Exercise Price: $40.00 13 Eastman Chemical Company Expiration: January 2016, Exercise Price: $55.00 6 Expiration: January 2016, Exercise Price: $60.00 18 Expiration: January 2016, Exercise Price: $65.00 6 LyondellBasell Industries NV - Class A Expiration: January 2016, Exercise Price: $65.00 7 Expiration: January 2016, Exercise Price: $67.50 12 Monsanto Company Expiration: January 2016, Exercise Price: $85.00 7 Clothing and Clothing Accessories Stores DSW Inc. - Class A Expiration: January 2017, Exercise Price: $20.00 35 Expiration: January 2017, Exercise Price: $22.50 46 The Gap, Inc. Expiration: January 2016, Exercise Price: $28.00 51 Nordstrom, Inc. Expiration: January 2017, Exercise Price: $55.00 8 Tiffany & Co. Expiration: January 2016, Exercise Price: $67.50 7 Expiration: January 2016, Exercise Price: $70.00 2 Expiration: January 2016, Exercise Price: $72.50 7 Expiration: January 2016, Exercise Price: $75.00 8 Expiration: January 2017, Exercise Price: $65.00 2 Expiration: January 2017, Exercise Price: $70.00 4 Expiration: January 2017, Exercise Price: $75.00 3 Computer and Electronic Product Manufacturing Agilent Technologies, Inc. Expiration: January 2017, Exercise Price: $30.00 6 Apple, Inc. Expiration: January 2017, Exercise Price: $80.00 6 Cisco Systems, Inc. Expiration: January 2017, Exercise Price: $18.00 24 Expiration: January 2017, Exercise Price: $20.00 12 EMC Corporation Expiration: January 2016, Exercise Price: $20.00 7 Expiration: January 2017, Exercise Price: $23.00 11 International Business Machines Corporation Expiration: January 2016, Exercise Price: $130.00 1 Expiration: January 2016, Exercise Price: $140.00 2 Expiration: January 2017, Exercise Price: $125.00 1 Expiration: January 2017, Exercise Price: $130.00 4 QUALCOMM Inc. Expiration: January 2016, Exercise Price: $50.00 15 Expiration: January 2016, Exercise Price: $55.00 6 Texas Instruments Inc. Expiration: January 2016, Exercise Price: $38.00 6 Expiration: January 2017, Exercise Price: $30.00 4 Expiration: January 2017, Exercise Price: $33.00 8 Expiration: January 2017, Exercise Price: $38.00 7 Construction of Buildings Lennar Corporation - Class A Expiration: January 2017, Exercise Price: $30.00 21 Expiration: January 2017, Exercise Price: $33.00 6 Tri Pointe Group, Inc. Expiration: January 2017, Exercise Price: $10.00 75 Couriers and Messengers FedEx Corp. Expiration: January 2017, Exercise Price: $125.00 6 Expiration: January 2017, Exercise Price: $130.00 4 Credit Intermediation and Related Activities American Express Company Expiration: January 2016, Exercise Price: $65.00 12 Expiration: January 2016, Exercise Price: $67.50 6 Expiration: January 2017, Exercise Price: $65.00 5 Bank of America Corporation Expiration: January 2017, Exercise Price: $13.00 15 U.S. Bancorp Expiration: January 2016, Exercise Price: $35.00 2 Wells Fargo & Company Expiration: January 2017, Exercise Price: $40.00 15 Expiration: January 2017, Exercise Price: $45.00 3 Diversified Financial Services The Goldman Sachs Group, Inc. Expiration: January 2017, Exercise Price: $150.00 2 Electrical Equipment, Appliance, and Component Manufacturing Corning Inc. Expiration: January 2016, Exercise Price: $15.00 13 Expiration: January 2017, Exercise Price: $15.00 23 Emerson Electric Co. Expiration: January 2016, Exercise Price: $45.00 2 Whirlpool Corporation Expiration: January 2016, Exercise Price: $130.00 2 Electronics and Appliance Stores Best Buy Co., Inc. Expiration: January 2016, Exercise Price: $22.49 16 Expiration: January 2016, Exercise Price: $24.49 6 Equity Index CBOE Holdings Inc. Expiration: January 2016, Exercise Price: $49.50 5 S&P 500 Index Expiration: October 2015, Exercise Price: $1,825.00 1 Expiration: October 2015, Exercise Price: $1,825.00 6 Expiration: October 2015, Exercise Price: $1,830.00 4 Expiration: October 2015, Exercise Price: $1,830.00 1 Expiration: October 2015, Exercise Price: $1,830.00 3 Expiration: October 2015, Exercise Price: $1,850.00 1 Expiration: October 2015, Exercise Price: $1,855.00 3 Expiration: October 2015, Exercise Price: $1,855.00 5 Expiration: October 2015, Exercise Price: $1,870.00 10 Expiration: October 2015, Exercise Price: $1,880.00 6 Expiration: October 2015, Exercise Price: $1,885.00 7 Expiration: October 2015, Exercise Price: $1,890.00 6 Expiration: October 2015, Exercise Price: $1,895.00 8 Expiration: October 2015, Exercise Price: $1,900.00 12 Expiration: October 2015, Exercise Price: $1,910.00 11 Expiration: October 2015, Exercise Price: $1,915.00 2 Expiration: October 2015, Exercise Price: $1,915.00 10 Expiration: October 2015, Exercise Price: $1,920.00 1 Expiration: October 2015, Exercise Price: $1,920.00 2 Expiration: October 2015, Exercise Price: $1,930.00 1 Expiration: October 2015, Exercise Price: $1,940.00 3 Food and Beverage Stores Whole Foods Market, Inc. Expiration: January 2017, Exercise Price: $28.00 25 Food Manufacturing Archer-Daniels-Midland Company Expiration: January 2016, Exercise Price: $38.00 3 Expiration: January 2016, Exercise Price: $40.00 17 Bunge Limited Expiration: January 2016, Exercise Price: $65.00 10 Tyson Foods, Inc. - Class A Expiration: January 2017, Exercise Price: $28.00 55 Expiration: January 2017, Exercise Price: $30.00 34 Furniture and Home Furnishings Stores Bed Bath & Beyond Inc. Expiration: January 2016, Exercise Price: $50.00 10 General Merchandise Stores Macy's, Inc. Expiration: January 2017, Exercise Price: $45.00 4 Heavy and Civil Engineering Construction Chicago Bridge & Iron Company N.V. Expiration: January 2016, Exercise Price: $32.50 7 Expiration: January 2016, Exercise Price: $35.00 3 Expiration: January 2017, Exercise Price: $35.00 8 Expiration: January 2017, Exercise Price: $37.50 19 Insurance Carriers and Related Activities Aflac, Inc. Expiration: January 2017, Exercise Price: $45.00 7 Expiration: January 2017, Exercise Price: $47.50 4 American International Group, Inc. Expiration: January 2017, Exercise Price: $38.00 5 Lincoln National Corporation Expiration: January 2016, Exercise Price: $40.00 5 MetLife, Inc. Expiration: January 2016, Exercise Price: $38.00 27 Expiration: January 2016, Exercise Price: $40.00 19 Prudential Financial, Inc. Expiration: January 2016, Exercise Price: $65.00 30 Machinery Manufacturing Baker Hughes Inc. Expiration: January 2016, Exercise Price: $50.00 8 Expiration: January 2017, Exercise Price: $40.00 8 Cameron International Corporation Expiration: January 2016, Exercise Price: $40.00 8 Caterpillar Inc. Expiration: January 2016, Exercise Price: $65.00 8 Cummins Inc. Expiration: January 2016, Exercise Price: $95.00 4 Expiration: January 2016, Exercise Price: $100.00 3 Expiration: January 2016, Exercise Price: $105.00 12 Expiration: January 2016, Exercise Price: $110.00 6 Eaton Corporation plc Expiration: January 2016, Exercise Price: $50.00 17 Expiration: January 2017, Exercise Price: $45.00 10 Ingersoll-Rand plc Expiration: January 2016, Exercise Price: $47.50 2 Merchant Wholesalers, Nondurable Goods Express Scripts Holding Company Expiration: January 2017, Exercise Price: $60.00 4 Ralph Lauren Corporation Expiration: January 2016, Exercise Price: $110.00 1 Miscellaneous Manufacturing 3M Co. Expiration: January 2017, Exercise Price: $110.00 1 Expiration: January 2017, Exercise Price: $115.00 1 Expiration: January 2017, Exercise Price: $125.00 2 Intuitive Surgical, Inc. Expiration: January 2017, Exercise Price: $340.00 1 Expiration: January 2017, Exercise Price: $370.00 2 Expiration: January 2017, Exercise Price: $390.00 1 Motor Vehicle and Parts Dealers CarMax, Inc. Expiration: January 2017, Exercise Price: $35.00 6 Expiration: January 2017, Exercise Price: $40.00 10 Nonmetallic Mineral Product Manufacturing USG Corporation Expiration: January 2017, Exercise Price: $20.00 9 Non-Store Retailers Sotheby's Expiration: January 2017, Exercise Price: $25.00 8 Expiration: January 2017, Exercise Price: $28.00 12 Expiration: January 2017, Exercise Price: $30.00 6 Oil and Gas Extraction Anadarko Petroleum Corporation Expiration: January 2016, Exercise Price: $60.00 3 Expiration: January 2017, Exercise Price: $60.00 2 EOG Resources, Inc. Expiration: January 2016, Exercise Price: $60.00 2 Expiration: January 2016, Exercise Price: $65.00 2 Expiration: January 2016, Exercise Price: $67.50 14 Expiration: January 2017, Exercise Price: $65.00 5 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. Expiration: January 2016, Exercise Price: $17.00 32 Petroleum and Coal Products Manufacturing Marathon Petroleum Corporation Expiration: January 2017, Exercise Price: $32.50 18 Phillips 66 Expiration: January 2016, Exercise Price: $55.00 15 Expiration: January 2016, Exercise Price: $57.50 4 Expiration: January 2016, Exercise Price: $60.00 14 Expiration: January 2016, Exercise Price: $62.50 3 Expiration: January 2016, Exercise Price: $65.00 2 Expiration: January 2017, Exercise Price: $55.00 14 Expiration: January 2017, Exercise Price: $60.00 3 Pharmaceutical and Biotechnology AbbVie Inc. Expiration: January 2017, Exercise Price: $45.00 10 Expiration: January 2017, Exercise Price: $47.50 8 Amgen Inc. Expiration: January 2017, Exercise Price: $95.00 1 Expiration: January 2017, Exercise Price: $100.00 2 Expiration: January 2017, Exercise Price: $105.00 1 Expiration: January 2017, Exercise Price: $110.00 2 Expiration: January 2017, Exercise Price: $115.00 2 Expiration: January 2017, Exercise Price: $120.00 5 Biogen Inc. Expiration: January 2017, Exercise Price: $230.00 2 Expiration: January 2017, Exercise Price: $240.00 3 Bristol-Myers Squibb Company Expiration: January 2016, Exercise Price: $45.00 4 Eli Lilly & Company Expiration: January 2017, Exercise Price: $50.00 7 Gilead Sciences, Inc. Expiration: January 2017, Exercise Price: $75.00 1 Expiration: January 2017, Exercise Price: $80.00 6 Expiration: January 2017, Exercise Price: $85.00 2 Merck & Co., Inc. Expiration: January 2017, Exercise Price: $40.00 3 Expiration: January 2017, Exercise Price: $42.50 15 Expiration: January 2017, Exercise Price: $45.00 17 Expiration: January 2017, Exercise Price: $47.50 3 Pipeline Transportation The Williams Companies, Inc. Expiration: January 2017, Exercise Price: $35.00 3 Expiration: January 2017, Exercise Price: $38.00 7 Expiration: January 2017, Exercise Price: $40.00 20 Professional, Scientific, and Technical Services Computer Sciences Corporation Expiration: January 2016, Exercise Price: $50.00 5 Leidos Holdings Inc. Expiration: January 2016, Exercise Price: $35.00 8 Publishing Industries (except Internet) Autodesk, Inc. Expiration: January 2016, Exercise Price: $37.00 4 Expiration: January 2016, Exercise Price: $40.00 5 Expiration: January 2017, Exercise Price: $40.00 17 Expiration: January 2017, Exercise Price: $42.50 4 Rail Transportation Norfolk Southern Corporation Expiration: January 2016, Exercise Price: $75.00 1 Securities, Commodity Contracts, and Other Financial Investments and Related Activities Morgan Stanley Expiration: January 2017, Exercise Price: $25.00 20 Software Adobe Systems, Inc. Expiration: January 2017, Exercise Price: $50.00 4 Expiration: January 2017, Exercise Price: $55.00 5 Software Publishers Microsoft Corporation Expiration: January 2017, Exercise Price: $33.00 23 Expiration: January 2017, Exercise Price: $35.00 11 Oracle Corporation Expiration: January 2016, Exercise Price: $32.00 12 Support Activities for Mining Halliburton Company Expiration: January 2016, Exercise Price: $33.00 6 Expiration: January 2016, Exercise Price: $35.00 10 Expiration: January 2017, Exercise Price: $35.00 2 Schlumberger Limited Expiration: January 2016, Exercise Price: $65.00 9 Expiration: January 2016, Exercise Price: $70.00 12 Expiration: January 2017, Exercise Price: $65.00 2 Expiration: January 2017, Exercise Price: $70.00 12 Transportation Equipment Manufacturing The Boeing Company Expiration: January 2017, Exercise Price: $90.00 13 Expiration: January 2017, Exercise Price: $95.00 2 United Technologies Corporation Expiration: January 2017, Exercise Price: $75.00 4 Harley-Davidson, Inc. Expiration: January 2016, Exercise Price: $42.50 3 Expiration: January 2016, Exercise Price: $45.00 3 Johnson Controls, Inc. Expiration: January 2016, Exercise Price: $35.00 35 Expiration: January 2016, Exercise Price: $38.00 22 Expiration: January 2017, Exercise Price: $30.00 13 Expiration: January 2017, Exercise Price: $33.00 6 Textron Inc. Expiration: January 2016, Exercise Price: $27.00 12 Expiration: January 2016, Exercise Price: $30.00 8 TOTAL PUT OPTIONS WRITTEN (premiums received $870,592) $ d - 100 Shares Per Contract. Disclosures about Derivative Instruments and Hedging Activities at September 30, 2015 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities, the following is a summary of the fair values of derivative instruments as of September 30, 2015: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $ - Written Options Written option - contracts, at value Total $ $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Income Portfolio Portfolio of Investments - September 30, 2015 (Unaudited) Principal CONVERTIBLE BONDS - 6.05% Amount Value Computer and Electronic Product Manufacturing - 0.41% Quantum Corp., 4.500%, 11/15/2017 $ $ Mining (except Oil and Gas) - 5.16% Detour Gold Corporation, 5.500%, 11/30/2017 Kirkland Lake Gold Inc., 6.000%, 06/30/2017 CAD Royal Gold, Inc., 2.875%, 06/15/2019 Real Estate - 0.48% Forest City Enterprises, Inc., 4.250%, 08/15/2018 TOTAL CONVERTIBLE BONDS (cost $6,684,455) CORPORATE BONDS - 80.94% Ambulatory Health Care Services - 0.30% DaVita HealthCare Partners Inc., 5.750%, 08/15/2022 Apparel Manufacturing - 2.88% L Brands, Inc. 6.625%, 04/01/2021 5.625%, 02/15/2022 Beverage and Tobacco Product Manufacturing - 0.10% Constellation Brands, Inc., 4.250%, 05/01/2023 Broadcasting (except Internet) - 4.97% AMC Networks, Inc., 7.750%, 07/15/2021 Cablevision Systems Corporation, 5.875%, 09/15/2022 CCO Holdings LLC/Capital Corporation, 5.250%, 09/30/2022 Sinclair Television Group, 5.375%, 04/01/2021 Sirius XM Radio, Inc. 5.750%, 08/01/2021, Acquired 02/28/2014-03/20/2014 at $783,039■ 4.625%, 05/15/2023, Acquired 04/11/2014-07/14/2015 at $1,004,658■ 6.000%, 07/15/2024, Acquired 07/02/2014 at $261,634■ Cable Distributor - 1.15% Altice Luxembourg SA, 7.750%, 05/15/2022, Acquired 07/02/2014 at $266,855■ Numericable Group SA, 6.000%, 05/15/2022, Acquired 06/11/2014-11/04/2014 at $1,041,710■ Chemical Manufacturing - 5.15% Ashland Inc., 4.750%, 08/15/2022 LSB Industries, Inc., 7.750%, 08/01/2019 Construction of Buildings - 7.99% Lennar Corporation, 4.750%, 11/15/2022 TRI Pointe Holdings, Inc., 4.375%, 06/15/2019 Credit Intermediation and Related Activities - 1.03% Ally Financial, Inc., 8.000%, 03/15/2020 Sprint Capital Corp., 6.900%, 05/01/2019 Data Processing, Hosting and Related Services - 4.25% SunGard Data Systems, Inc. 7.375%, 11/15/2018 6.625%, 11/01/2019 E-Commerce - 3.78% IAC/InterActiveCorp, 4.750%, 12/15/2022 Electrical Equipment, Appliance, and Component Manufacturing - 0.68% GrafTech International Limited, 6.375%, 11/15/2020 Fabricated Metal Product Manufacturing - 0.23% Ball Corp., 4.000%, 11/15/2023 Food Manufacturing - 5.18% Post Holdings, Inc. 6.750%, 12/01/2021, Acquired 04/17/2014-07/14/2015 at $515,371■ 7.375%, 02/15/2022 Gaming - 4.10% MGM Resorts International, 6.625%, 12/15/2021 Wynn Las Vegas LLC 5.375%, 03/15/2022^ 4.250%, 05/30/2023, Acquired 07/02/2014-07/29/2014 at $487,320■ Holding Company - 1.70% Icahn Enterprises, 5.875%, 02/01/2022 Hospitals - 0.20% CHS/Community Health System, Inc., 7.125%, 07/15/2020 Lessors of Nonresidential Buildings (except Miniwarehouses) - 4.83% The Howard Hughes Corporation, 6.875%, 10/01/2021, Acquired 03/05/2014-06/19/2015 at $5,207,061■ Merchant Wholesalers, Durable Goods - 0.27% HD Supply, Inc., 11.500%, 07/15/2020 Mining (except Oil and Gas) - 1.02% Freeport-McMoRan Inc., 3.550%, 03/01/2022 Vulcan Materials Co., 7.500%, 06/15/2021 Motor Vehicle and Parts Dealers - 3.45% Penske Automotive Group, Inc., 5.750%, 10/01/2022 Nonmetallic Mineral Product Manufacturing - 0.27% USG Corporation, 9.750%, 01/15/2018 Non-Store Retailers - 3.97% Sotheby's, 5.250%, 10/01/2022, Acquired 03/03/2014-10/03/2014 at $4,337,323■ Oil and Gas Extraction - 1.43% Continental Resources, Inc., 5.000%, 09/15/2022 QEP Resources, Inc., 6.875%, 03/01/2021 WPX Energy Inc., 6.000%, 01/15/2022 Pharmaceuticals - 0.26% Forest Laboratories, Inc., 5.000%, 12/15/2021, Acquired 04/01/2014 at $263,423■ Professional, Scientific, and Technical Services - 0.72% Lamar Media Corp., 5.000%, 05/01/2023 Nielsen Finance LLC, 4.500%, 10/01/2020 Publishing Industries (except Internet) - 1.10% TEGNA, Inc. 5.125%, 10/15/2019 5.125%, 07/15/2020 6.375%, 10/15/2023 Rail Transportation - 0.24% Florida East Coast Holdings Corporation, 6.750%, 05/01/2019, Acquired 07/09/2014 at $263,457■ Real Estate - 6.72% Brookfield Residential Properties 6.500%, 12/15/2020, Acquired 07/14/2014-06/19/2015 at $6,574,297■ 6.125%, 07/01/2022, Acquired 04/09/2015 at $103,750■ 6.375%, 05/15/2025, Acquired 06/19/2015 at $641,235■ Rental and Leasing Services - 2.29% Hertz Corp., 6.750%, 04/15/2019 International Lease Finance Corp.,8.250%, 12/15/2020 Satellite Telecommunications - 3.00% Dish DBS Corp. 4.625%, 07/15/2017 7.875%, 09/01/2019 Software and Services - 1.71% Crown Castle International Corp. 4.875%, 04/15/2022 5.250%, 01/15/2023 Nuance Communications, Inc., 5.375%, 08/15/2020, Acquired 02/14/2014-07/29/2014 at $706,164■ Telecommunications - 3.80% CenturyLink, Inc., 5.800%, 03/15/2022 Hughes Satellite Systems Corp. 6.500%, 06/15/2019 7.625%, 06/15/2021 Level 3 Financing, Inc., 7.000%, 06/01/2020 Millicom International Cellular SA, 4.750%, 05/22/2020, Acquired 08/28/2014 at $390,975■ SoftBank Group Corp., 4.500%, 04/15/2020, Acquired 04/24/2014-06/19/2015 at $1,415,175■ Sprint Communications Inc., 9.000%, 11/15/2018, Acquired 12/30/2013 at $113,956■ T-MobileUSA, Inc.,6.633%, 04/28/2021 Virgin Media Secured Finance plc, 5.375%, 04/15/2021, Acquired 02/11/2014 at $91,463■ Transportation Equipment Manufacturing - 1.88% Dana Holding Corp., 5.375%, 09/15/2021 Lear Corp., 4.750%, 01/15/2023 Navistar International Corp., 8.250%, 11/01/2021 Utilities - 0.29% NRG Energy, Inc., 7.625%, 01/15/2018 ONEOK Inc., 4.250%, 02/01/2022 TOTAL CORPORATE BONDS (cost $88,189,684) MUNICIPAL BONDS - 0.24% Air Transportation - 0.24% Branson Missouri Regional Airport Transportation Development District 6.000%, 07/01/2025c+ 6.000%, 07/01/2037c+ TOTAL MUNICIPAL BONDS (cost $2,245,112) ESCROW NOTES - 0.02% Holding Company - 0.02% Energy Future Intermediate Holdings Co. LLCc TOTAL ESCROW NOTES (cost $38,520) EXCHANGE TRADED NOTES - 0.00% Shares Credit Intermediation and Related Activities - 0.00% VelocityShares Daily Inverse VIX Medium Term ETN* TOTAL EXCHANGE TRADED NOTES (cost $3,971) MUTUAL FUNDS - 8.09% Funds, Trusts, and Other Financial Vehicles - 8.09% AllianceBernstein Income Fund, Inc. Avenue Income Credit Strategies Fund DoubleLine Income Solutions Fund DoubleLine Opportunistic Credit Fund^ LMP Corporate Loan Fund Inc. PCM Fund Inc. PIMCO Corporate Income Fund PIMCO Dynamic Income Fund PIMCO Income Opportunity Fund^ PIMCO Income Strategy Fund PIMCO Income Strategy Fund II Special Opportunities Fund Inc. Western Asset Mortgage Defined Opportunity Fund Inc.^ Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund TOTAL MUTUAL FUNDS (cost $9,127,694) PURCHASED PUT OPTIONS - 0.71% Contractsd Funds, Trusts, and Other Financial Vehicles - 0.70% ProShares Ultra VIX Short-Term Futures ETF* Expiration Date: January 2017, Exercise Price: $3.00 Expiration Date: January 2017, Exercise Price: $5.00 Expiration Date: January 2017, Exercise Price: $10.00 70 Expiration Date: January 2017, Exercise Price: $15.00 18 Expiration Date: January 2017, Exercise Price: $20.00 64 Expiration Date: January 2017, Exercise Price: $25.00 62 Expiration Date: January 2017, Exercise Price: $30.00 SPDR S&P 500 ETF* Expiration Date: October 2015, Exercise Price: $185.00 Motion Picture and Sound Recording Industries - 0.01% DreamWorks Animation SKG, Inc. - Class A* Expiration Date: January 2016, Exercise Price: $10.00 Expiration Date: January 2017, Exercise Price: $8.00 TOTAL PURCHASED PUT OPTIONS (cost $804,763) Principal SHORT-TERM INVESTMENTS - 2.49% Amount Commercial Paper - 2.49% U.S. Bank N.A., 0.02%, 10/01/2015 $ Money Market Funds - 0.00% Shares Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $2,580,644) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 3.34% Money Market Funds - 3.34% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.23%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $3,463,000) TOTAL INVESTMENTS - 101.88% (cost $113,137,843)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2015.Total loaned securities had a market value of $3,394,374at September 30, 2015. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 22.51%. c - Default or other conditions exist and the security is not presently accruing income. + - Security is considered illiquid. The aggregate value of such securities is $245,000 or 0.24% of net assets. d - 100 shares per contract. b - The rate quoted is the annualized seven-day yield as of September 30, 2015. CAD - Canadian Dollars. ETF - Exchange Traded Fund. ETN - Exchange Traded Note. (a) Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized depreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) Security Valuation Master Portfolio securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made. Price information on listed securities is taken from the exchange where the security is primarily traded. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Foreign securities are valued by an independent pricing service. In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the New York Stock Exchange (“NYSE”), “fair value” will be determined. Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the last bid price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. If the composite option price is not available, the mean between the highest bid and the lowest asked quotations at the close of the exchanges will be used. If none of the above are available, exchange traded options are valued at the last quoted sales price. Non exchange traded options for which over-the-counter quotations are not readily available are valued at the mean of the current bid and asked prices. Debt obligations (including convertible securities) that are either investment grade or non-investment grade and irrespective of days to maturity will be valued as follows: Debt securities are valued at evaluated mean by one of the authorized third party pricing agents which rely on various valuation methodologies such as matrix pricing and other analytical pricing models as well as market transactions and dealer quotations. Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Certain instruments such as repurchase agreements and demand notes, are traded at cost and there are no market values available for those instruments from third parties. Those instruments are priced at cost. Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Master Portfolios. In determining the fair value of a security, the Board of Trustees shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Adviser or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Adviser; (vii) the liquidity or illiquidity of the market for the security; and (viii) the value of a foreign security traded on other foreign markets. Summary of Fair Value Exposure Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing a Master Portfolio's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Internet Portfolio The following is a summary of the inputs used to value The Internet Portfolio's net assets as of September 30, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $ - $ Escrow Notes - - -
